Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on October 17, 2022 and amendment after final filed October 17, 2022 has been entered.  Claims 3 and 30 were canceled and claims 1-2, 4, 12 were amended.  Claims 1-2, 4-29 and 31-32 are pending in the instant application.
The restriction requirement was deemed proper and made FINAL in a previous office action.  Claims 8-10 and 13-29, 31-32 are withdrawn from consideration as being drawn to a non-elected invention/species.  Claims 1-2, 4-7 and 11-12 are examined on the merits of this office action. 

Withdrawn Rejections
The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of amendment of the claims filed October 17, 2022.


The objection to the title is withdrawn in view of amendment of the title October 17, 2022.



Maintained/Revised Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 remains rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement (new matter).  The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time of the application was filed, had possession of the claimed invention.
Claim 1 claims “A composition comprising a corticosteroid and a pH Low Insertion Peptide pH-triggered peptide and wherein the corticosteroid comprises dexamethasone ” (see claim 1).  

Lack of Ipsis Verbis Support
The specification is void of any literal support “pH triggered peptide". Applicant’s specification states “[0076] A pH Low Insertion Peptide (pHLIP™) is a water-soluble membrane peptide that can sense pH, especially the pH at the surfaces of inflammatory cells, where the pH is at its lowest. pHLIP™ interacts weakly with a cell membrane at neutral pH, without insertion into the lipid bilayer; however, at slightly acidic pH (<7.0), pHLIP™. inserts into the cell membrane and forms a stable transmembrane helix. pHLIP™ targets acidity at the surfaces of macrophages within tumors, atherosclerotic plaques and sites of inflammatory arthritis, kidney, lungs or skin”.
An ordinary-skilled artisan cannot clearly envisage a pH triggered peptide without any specific definition.  Thus, such limitations recited in the present claims, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. §112.  Applicant is required to cancel the new matter in the response to this Office Action.  Alternatively, applicant is invited to provide sufficient written support for the “limitations” indicated above.  See MPEP §714.02, §2163.05-06 and §2173.05(i).  It is suggested Applicants amend the claim to recite “pH Low insertion peptide”.

Lack of Implicit or Inherent Support
 “While there is not in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” See MPEP 2163. Thus support can be furnished implicitly or inherently for a specifically claimed limitation. However, the specification lacks any implicit or inherent support for the claimed limitation “pH triggered peptide”.   As explained supra, there is no support in the specification for “pH triggered peptides”.

Response to Applicant’s Arguments
	Applicant’s argue “Claims 1-2, 4-7 and 11-12 are rejected under 35 U.S.C. § 112, first paragraph, as allegedly failing to comply with the written description requirement. The Office states that the term "pH triggered peptide" of claim 1 is not supported by the specification. Office Action, p. 14. Although Applicants disagree with the Examiner, solely to expedite prosecution and not in acquiescence to the rejection, Applicants have amended the claims to recite "pH Low Insertion Peptide" as suggested by the Examiner. Applicants request this objection be withdrawn.”
	Applicant’s arguments have been fully considered but not found persuasive.  Applicants did amend to include “Low insertion Peptide” however, Applicants did not remove “pH triggered peptide”.  Thus, the rejection is maintained.  If Applicants remove “pH triggered peptide” the rejection would be withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 was amended to claim “wherein said corticosteroid preferentially targets inflamed tissues”.  The phrase "preferentially" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  

Response to Applicant’s Arguments
Applicant argues that “ Applicants respectfully disagree. As shown the specification at ¶¶ [0009], [0079], and [0130], reproduced below: [0009] By preferential targeting is meant using a pHLIP@ peptide to bind to a cell and deliver its cargo in a diseased tissue is least 10%, 20% 30%, 40% 50% 75% 2-fold, 3-fold, 5-fold, 7-fold, 10-fold or more compared to the level of entry of the cargo into a cell tissue comprising a normal or basic pH. Therefore, as shown in the specification, the term "preferentially" clearly means that the pHLIP-corticosteroid constructs of claim 4 have an affinity for (targets) inflamed tissues as opposed to systemic dissemination and systemic metabolic effect. Because it is clear that "preferentially" as used in the specification does not mean "for example" and "preferably", Applicant requests the Examiner withdraw this rejection.
Applicants arguments have been considered but not found persuasive.  The term preferential by definition means having a preference or partiality.  The term “preferential” is subjective and the specification does not have a standard to determine the amount of targeting of a composition would meet “preferential” as there could be other targets of the compounds.    A suggested amendment would be to remove preferentially and simply claim “..corticosteroid targets inflamed tissue to a greater extent than a non-diseased tissue or cell tissue with a basic pH”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7 and 11 remain rejected under 35 U.S.C. 103 as being unpatentable over Reshetnyak (US20150051153 A1, cited previously) in view of Coyne (Drug Design, Development and Therapy 2016:10 2575–2597, cited previously).
Reshetnyak teaches use of pHLIP peptides (pH low insertion peptide, or a peptide affected by low pH) for translocation of a composition (cargo compounds) that are attached to or conjugated to the sequence (see paragraph 0006).  Reshetnyak teaches wherein the peptide is used to deliver a functional moiety across the cell membrane to cell a diseased tissue (see claims 1 and 10) and wherein the tissue is inflamed tissue (see claim 11) or cancer (see paragraph 0087). Reshetnyak teaches wherein the pHLIP peptide comprises SEQ ID NO:51 which is identical to instant SEQ ID NO:85 (see claim 4).  Regarding claims 5-7, Reshetnyak further teaches wherein the pHLIP peptide is attached to the therapeutic/diagnostic via a short disulfide linker (see paragraphs 0158, 0179) which is considered cleavable.  Regarding claim 11, Reshetnyak teaches wherein the PEG (which is considered a polar modulator) can be included within the composition (see paragraph 0309, lines 18-19).
Reshetnyak is silent to wherein the composition comprises a corticosteroid or wherein the therapeutic to be delivered is dexamethasone.
However, Coyne teaches that “Corticosteroids are effective in the management of a variety of disease states, such as several forms of neoplasia (leukemia and lymphoma), autoimmune conditions, and severe inflammatory responses. Molecular strategies that selectively “target” delivery of corticosteroids minimize or prevents large amounts of the pharmaceutical moiety from passively diffusing into normal healthy cell populations residing within tissues and organ systems” (See “purpose”).  Coyne teaches targeted delivery of dexamethasone for treatment of cancer (see Figure 5, page 2582).  
It would have been obvious before the effective filing date of the claimed invention to use dexamethasone (a corticosteroid) as the therapeutic conjugated to the pHLIP peptide of Reshetnyak for targeted treatment of a cancer or an inflamed tissue.  One of ordinary skill in the art would have been motivated to do so given that dexamethasone is an effective anti-inflammatory agent used in the treatment of a variety of cancer types and inflamed tissues and a more targeted delivery of the therapeutic is ideal therapeutically to lessen other unwanted systemic effects.  There is a reasonable expectation of success given that Reshetnyak specifically teaches conjugation of a therapeutic to pHLIP peptide for more targeted delivery to inflamed tissue and in treatment of cancer.
Regarding the limitations of “wherein said corticosteroid suppresses inflammation and an immune reaction locally in a diseased state”  and targeting inflamed tissues found in instant claims 2 and 4, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Reshetnyak in view of Coyne teaches the same composition of the instant claims and thus, the composition would inherently have the property of suppressing inflammation, an immune reaction and targeting inflamed tissues and would be capable of performing the intended use.

Response to Applicant’s Arguments
Applicant argues “the Examiner fails to disclose any problem in Coyne that is solved by Reshetnyak to arrive at the claimed invention. As acknowledged by the Examiner, "Coyne specifically teaches targeted delivery of dexamethasone for treatment of cancer." Id. at p. 8. Therefore, according to the Examiner, Coyne solves any need for targeted delivery of dexamethasone. Thus, for this reason alone, a skilled artisan would have had no motivation to combine the teachings of Reshetnyak in view of Coyne and Applicants request the Examiner withdraw this rejection. Applicant further argues “Moreover, even if a skilled artisan attempted to combine the disclosures of Reshetnyak in view of Coyne, they would not have resulted in the claimed invention. Coyne teaches about covalent attachment of dexamethasone to anti-EGFR monoclonal immunoglobulin, which binds overexpressed receptor at the surface of cancer cells and induces anti-proliferative effect. The claimed invention is directed to a composition comprising a pH Low Insertion Peptide (pHLIP) and dexamethasone, where dexamethasone is linked to pHLIP via cleavable bond. The pHLIP does not bind any receptor, it senses low pH at the surface of activated macrophages in inflamed tissue and specifically intracellularly delivers the dexamethasone directly to acidic immune cells in inflamed diseased tissues to induce local (but not systemic) immunosuppression and, thus, locally reduce inflammatory processes.  Applicant argues that “Reshetnyak describes using pHLIP peptides to "translocate cell impermeable cargo molecules, such as nanoparticles, organic dyes, peptides, peptide nucleic acids and toxins, across the plasma membrane into the cytoplasm of tumor cells." Reshetnyak at ¶ [0010]. Thus, Reshetnyak contemplates an explicit list of cargos that could be used and makes no mention of using an entirely different class of compound, namely an anti-inflammatory compound (e.g., dexamethasone) as a cargo. As such, a skilled artisan would have had no motivation to modify the disclosure of Reshetnyak to use an anti-inflammatory compound (e.g., dexamethasone) with a pH-triggered peptide as presently claimed, much less with any reasonable expectation of success.  

Applicant’s arguments have been fully considered but not found persuasive.  The Examiner acknowledges that the teachings of Reshetnyak are silent to wherein the therapeutic is dexamethasone or a corticosteroid.  However, Reshetnyak teaches use of pHLIP peptides (pH low insertion peptide, or a peptide affected by low pH) for translocation of a composition (cargo compounds) that are attached to or conjugated to the sequence (see paragraph 0006).  Reshetnyak teaches wherein the peptide is used to deliver a functional moiety across the cell membrane to cell a diseased tissue (see claims 1 and 10) and wherein the tissue is inflamed tissue (see claim 11) or cancer (see paragraph 0087). Reshetnyak teaches wherein the pHLIP peptide comprises SEQ ID NO:51 which is identical to instant SEQ ID NO:85 (see claim 4).  Reshetnyak specifically teaches wherein the pHLIP peptide is attached to the therapeutic/diagnostic via a short disulfide linker (see paragraphs 0158, 0179) which is considered cleavable.  As stated above, Reshetnyak is silent to wherein the composition comprises a corticosteroid or wherein the therapeutic to be delivered is dexamethasone.  However, the teachings of Coyne were provided for motivation to use dexamethasone as the therapeutic attached to the pHLIP peptide.  In particular, Coyne teaches that “Corticosteroids are effective in the management of a variety of disease states, such as several forms of neoplasia (leukemia and lymphoma), autoimmune conditions, and severe inflammatory responses. Molecular strategies that selectively “target” delivery of corticosteroids minimize or prevents large amounts of the pharmaceutical moiety from passively diffusing into normal healthy cell populations residing within tissues and organ systems” (See “purpose”).  Coyne specifically teaches targeted delivery of dexamethasone (via a conjugation to a peptide) for treatment of cancer (see Figure 5, page 2582).  
It would have been obvious before the effective filing date of the claimed invention to use dexamethasone (a corticosteroid) as the therapeutic conjugated to the pHLIP peptide of Reshetnyak for targeted treatment of a cancer or an inflamed tissue.  One of ordinary skill in the art would have been motivated to do so given that dexamethasone is an effective anti-inflammatory agent used in the treatment of a variety of cancer types and inflamed tissues and a more targeted delivery of the therapeutic is ideal therapeutically to lessen other unwanted systemic effects.  There is a reasonable expectation of success given that Reshetnyak specifically teaches conjugation of a therapeutic (a wide variety of therapeutics toxins, peptides, PNA, imaging agents and synthetic drug molecules, see paragraph 0010) to pHLIP peptide for more targeted delivery to inflamed tissue and in treatment of cancer.  Applicants have provided no explanation as to why one of ordinary skill in the art would not have expected that dexamethasone could be conjugated to pHLIP.  The examiner disagrees that there is no reasonable expectation of success given that Reshetnyak specifically teaches conjugation of a therapeutic (a wide variety of therapeutics toxins, peptides, PNA, imaging agents and synthetic drug molecules, see paragraph 0010) to pHLIP peptide for more targeted delivery to inflamed tissue and in treatment of cancer.  Furthermore, Coyne teaches that “Corticosteroids are effective in the management of a variety of disease states, such as several forms of neoplasia (leukemia and lymphoma), autoimmune conditions, and severe inflammatory responses. Molecular strategies that selectively “target” delivery of corticosteroids minimize or prevents large amounts of the pharmaceutical moiety from passively diffusing into normal healthy cell populations residing within tissues and organ systems” (See “purpose”).  Coyne specifically teaches targeted delivery of dexamethasone (via a conjugation to a peptide) for treatment of cancer (see Figure 5, page 2582).  Thus, the Examiner maintains that there is a motivation with a reasonable expectation of success to use dexamethasone as the therapeutic conjugated to the pHLIP peptide of Reshetnyak.  The Examiner would also like to further point out that point out claim 1 does not linking of the peptide to dexamethasone only that they are in the same composition.
Applicant argues that “Coyne does not cure the deficiencies of Reshetnyak. Coyne merely characterizes the synthetic dexamethasone derivative covalently bound to high molecular weight biological proteins (e.g., IgG, IgG fragments or receptor ligands). See Coyne at page 2583, 2nd col. Coyne merely teaches the use of high molecular weight biological proteins (e.g., IgG, IgG fragments or receptor ligands) to reduce the risk and severity of immunosuppression. Further to this, Coyne goes onto teach away from lower molecular weight protein, and stressed the importance of high molecular weight.  Immunoglobulin (IgG MW =150 kDa) or other biologically relevant molecular platforms that possess a relatively high molecular weight are of sufficient physical size to also effectively delay and reduce acute elimination burdens of pharmaceutical moieties on the process of renal glomerular filtration (MWCO =60 kDa) or metabolism by biochemical pathways within hepatocytes. See Coye at pages 2590-2591, emphasis added. 
Applicant’s arguments have been fully considered but not found persuasive.  MPEP 2123 states “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  In the instant case, Coyne teaching the advantages of using anti-EGFR for targeting of dexamethasone does not teach away from using other methods such as pH low insertion Peptides.  As stated in the above rejection, the teachings of the teachings of Coyne were provided for motivation to use dexamethasone as the therapeutic attached to the pHLIP peptide.  In particular, Coyne teaches that “Corticosteroids are effective in the management of a variety of disease states, such as several forms of neoplasia (leukemia and lymphoma), autoimmune conditions, and severe inflammatory responses. Molecular strategies that selectively “target” delivery of corticosteroids minimize or prevents large amounts of the pharmaceutical moiety from passively diffusing into normal healthy cell populations residing within tissues and organ systems” (See “purpose”).  Coyne specifically teaches targeted delivery of dexamethasone (via a conjugation to a peptide) for treatment of cancer (see Figure 5, page 2582).  The teachings of Coyne recognize the need for targeting of dexamethasone.  Furthermore, the Examiner would like to point out that Reshetnyak specifically teaches that the pHLIP peptides are non-toxic (see paragraph 0101) and that can be modified to further extend half-lives (see paragraph 0133).

Claims 1-2, 4-7 and 11-12 remain rejected under 35 U.S.C. 103 as being unpatentable over Wyatt (PNAS, vol. 115, no. 12, pages E2811-E2818, published online March 5, 2018, cited previously) in view of Coyne (Drug Design, Development and Therapy 2016:10 2575–2597, cited previously) and Wang (INTERNATIONAL JOURNAL OF ONCOLOGY 30: 947-953, 2007, cited previously).
	Wyatt teaches a composition comprising pHLIP conjugates for targeted delivery of therapeutic agents (see Abstract).  In particular, Wyatt teaches “Here we report pHLIP constructs that significantly
improve the targeted delivery of agents into tumor cells. The investigated constructs include pHLIP bundles (conjugates consisting of two or four pHLIP peptides linked by polyethylene glycol) (see abstract, lines 4-8).  Wyatt teaches wherein the pHLIP variant comprises instant SEQ ID NO:9 (see table 1, WT, PEG-2WT and PEG-4T).  Regarding instant claim 12, Wyatt teaches wherein the pHLIP variant comprises instant SEQ ID NO:1 (see table S1, “Var3-Cys”).  
Regarding claim 11, Wyatt teaches inclusion of PEG which is considered a polar modulator (see page E2816, Materials and Methods, “The pHLIP characterization and pHLIP bundle synthesis”).  Regarding claims 5-7, Wyatt teaches conjugation of a therapeutic (amanitin) via a cleavable disulfide link to the C termini of the peptides (See page E2814, right hand column, lines 3-9).  All pHLIP peptides were effective at delivering the drug into the cancer cell (see supplemental Figure S2).  Wyatt also conjugated to Alexa Fluor 546 to the pHLIPs peptides and showed effective targeting to the tumor cells (see Table S4).  Wyatt concludes that “In drug delivery applications, pHLIP peptides are best designed for the delivery of polar, cell-impermeable molecules. The intracellular delivery of a polar cargo could be further tuned by altering the link connecting the cargo to pHLIP and/or by attaching modulator molecules to the inserting end of the peptide. Additionally, pHLIP could be used for the targeted delivery of cell-permeable, drug-like molecules since it can significantly increase the time of retention in blood, positively alter the biodistribution of drugs that typically rely on passive diffusion, and enhance tumor targeting, all of
which would lead to an increase in TI” (see page E2816, right column, second paragraph).
	Wyatt is silent to wherein the therapeutic is a corticosteroid, and in particular, dexamethasone.
However, Coyne teaches that “Corticosteroids are effective in the management of a variety of disease states, such as several forms of neoplasia (leukemia and lymphoma), autoimmune conditions, and severe inflammatory responses. Molecular strategies that selectively “target” delivery of corticosteroids minimize or prevents large amounts of the pharmaceutical moiety from passively diffusing into normal healthy cell populations residing within tissues and organ systems” (See “purpose”).  Coyne teaches targeted delivery of dexamethasone for treatment of cancer (see Figure 5, page 2582). 
Wang teaches that dexamethasone enhances the effect of Adriamycin on breast cancer cells (4T1), increases ADR accumulation and modulates the expression of cytokines produced by the tumor (see Abstract). 
It would have been obvious before the effective filing date of the claimed invention to use dexamethasone (a corticosteroid) as the therapeutic conjugated to the pHLIP peptide for targeted treatment of cancer including breast cancer cells.  One of ordinary skill in the art would have been motivated to do so given that (i) dexamethasone is an effective anti-inflammatory agent used in the treatment of a variety of cancer types including breast cancer cells, (ii) it improves sensitivity of the cancer cells to other anti-cancer agents and (iii) a more targeted delivery of the therapeutic is ideal therapeutically to lessen other systemic effects.  There is a reasonable expectation of success given that Wyatt specifically teaches conjugation of a therapeutic to pHLIP peptide for more targeted delivery to cancer cells including breast cancer cells.
Regarding the limitations of “wherein said corticosteroid suppresses inflammation and an immune reaction locally in a diseased state”  and targeting inflamed tissues found in instant claims 2 and 4, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Wyatt in view of Coyne and Wang teach the same composition of the instant claims and thus, the composition would inherently have the property of suppressing inflammation, an immune reaction and targeting inflamed tissues and would be capable of performing the intended use.


Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4-5 recite the limitation "said corticosteroid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant should amend and recite dexamethasone.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s)1-2, 4-7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reshetnyak* (US8846081 B2) in view of Vanniasinghe (Semin Arthritis Rheum 39:182-196).
Reshetnyak* teaches “A liposome comprising a pHLIP polypeptide, wherein a hydrophobic region of the lipid bilayer of said liposome is substantially free of said pHLIP polypeptide, wherein said lipid bilayer comprises a polyethylene glycol (PEG)-phospholipid, and wherein said pHLIP polypeptide is attached to said PEG-phospholipid” (see claim 1). Reshetnyak* further teaches wherein the liposome comprises a therapeutic compound (see claim 5) and wherein its incorporated into the lipid bilayer (see claims 7-8) and the cargo is attached to a lipid by an S-S bond (see claims 9-10). Reshetnyak* teaches delivery to a inflamed/disease tissue including arthritis, cancer etc.. (see column 15, lines 37-49).
Reshetnyak* is silent to dexamethasone being the therapeutic compound.
However, Vanniasinghe teaches “Liposomes have the capacity to be used as delivery and targeting agents for the administration of antirheumatic drugs at lower doses with reduced toxicity” (see abstract).  Vanniasinghe teaches “Incorporation of GCs into liposomal preparations to minimize the systemic side effects did not go unnoticed. The difficulty faced with liposomal delivery was the lack of specificity in targeting liposomes to sites of inflammation” (see page 187, left column, last paragraph). Vanniasinghe teaches of dexamethasone RGD-PEG liposomes for targeting inflammation (see page 190, left column, first paragraph).  Vanniasinghe teaches that dexamethasone phosphate-arginine-glycine-aspartate liposomes were efficacious compared with nontargeted liposomal dexamethasone
or control vehicle in the treatment of arthritis” (see page 190, left column first paragraph).  Vanniasinghe teaches that “Construction of liposomes with pH-sensitive polymers/ peptides can allow fusion of liposomes with membranes to deliver their contents intracellularly” (see page 190, left column, second paragraph).
It would have been obvious before the effective filing date of the claimed invention to use dexamethasone (a corticosteroid) as the therapeutic in the method of Reshetnyak* for targeting delivery to sites of inflammation.  One of ordinary skill in the art would have been motivated to do so given that (i) dexamethasone is an effective anti-inflammatory agent used in the treatment of a variety disorders including arthritis, cancer etc.. (ii) targeting dexamethasone has shown to be effective in inflamed tissue and (iii) a more targeted delivery of the therapeutic is ideal therapeutically to lessen other systemic effects.  There is a reasonable expectation of success given that Vanniasinghe specifically teaches conjugation of liposomal targeted delivery of dexamethasone is effective at reducing inflammation and Reshetnyak* teaches using pHLIP peptide to target therapeutics to sites of inflammation.
Regarding claim 4, Reshetnyak* teaches the pHLIP peptide targets inflamed tissue (summary of the invention, column 1,  lines 48-50). Regarding claim 11, Reshetnyak* teaches wherein the PEG (which is considered a polar modulator) is included within the composition (see claim 1).
Regarding the limitations of “wherein said corticosteroid suppresses inflammation and an immune reaction locally in a diseased state”  and targeting inflamed tissues found in instant claims 2 and 4, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Reshetnyak in view Vanniasinghe  teach the same composition of the instant claims and thus, the composition would inherently have the property of suppressing inflammation, an immune reaction and targeting inflamed tissues and would be capable of performing the intended use.
Regarding claims 5-7, Reshetnyak does not teach direct attachment of the therapeutic to pHLIP.  However, Reshetnyak teaches that pHLIP is attached to PEG-phospholipid and the therapeutic is linked to the phospholipid by a cleavable linker (S-S) thus meeting the limitations of claims 5-7 (see claims 1-3 and 10).


Claim(s)1-2, 4-7, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Reshetnyak* (US8846081 B2) in view of Vanniasinghe (Semin Arthritis Rheum 39:182-196) as applied to claims 1-2, 4-7 and 11, in further view of Wyatt (PNAS, vol. 115, no. 12, pages E2811-E2818, published online March 5, 2018, cited previously) .
The teachings of Reshetnyak* in view of Vanniasinghe are silent to instant SEQ ID NO:1.
However, Wyatt teaches a composition comprising pHLIP conjugates for targeted delivery of therapeutic agents (see Abstract).  In particular, Wyatt teaches “Here we report pHLIP constructs that significantly improve the targeted delivery of agents into tumor cells. The investigated constructs include pHLIP bundles (conjugates consisting of two or four pHLIP peptides linked by polyethylene glycol) (see abstract, lines 4-8).  Wyatt teaches wherein the pHLIP variant comprises instant SEQ ID NO:9 (see table 1, WT, PEG-2WT and PEG-4T).  Regarding instant claim 12, Wyatt teaches wherein the pHLIP variant comprises instant SEQ ID NO:1 (see table S1, “Var3-Cys”).  
It would have been obvious before the effective filing date of the claimed invention to use SEQ ID NO:1 as the pHLIP in the method of Reshetnyak* in view of Vanniasinghe for targeting delivery to sites of inflammation.  One of ordinary skill in the art would have been motivated to do so given that Wyatt teaches that variant pHLIP successfully targets sites of inflammation (including tumors) and to a greater extent than other pHLIP peptides.  There is a reasonable expectation of success given that Wyatt teaches successful use of the pHLIP for the same purpose, targeting inflammation.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654